Citation Nr: 1441976	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  14-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


ATTORNEY FOR THE BOARD

A. J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, denied service connection for PTSD, and denied service connection for a right knee disorder.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has current acquired psychiatric disorders of major depressive disorder and an unspecified anxiety disorder.

2.  The Veteran's acquired psychiatric disorders (claimed as PTSD), diagnosed as major depressive disorder and an unspecified anxiety disorder, began during military service.

3.  The Veteran did not sustain a right knee injury or disease during active service. 



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a major depressive disorder and an unspecified anxiety disorder have been met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013). 

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005) (rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)). 

In this case, notice was provided to the Veteran in September 2011 and December 2011, prior to the initial adjudication in September 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2011 and December 2011 letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records (STRs), private treatment records, a VA psychiatric examination, and lay statements.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  In January 2012 and May 2012, the Veteran informed VA that he had no additional information or evidence to submit in support of the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

In disability compensation (service connection) claims, VA's duty to assist includes providing a medical examination if the information and evidence of record 
(1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability, and (4) does not contain sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board finds that, although an adequate VA examination and nexus opinion were provided as to the service connection claim for a psychiatric disorder, a VA examination or medical opinion was not necessary to decide the claim for service connection for a right knee disorder.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran did not sustain a knee injury or disease during active service.  Because a favorable medical opinion would be based on an inaccurate factual premise of an in-service injury or disease of the right knee during service, so as to be of no probative value, the Board finds that no VA medical examination or VA medical opinion is required in this particular case to render a current diagnosis of right knee disorder and to offer a purported nexus opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).  Accordingly, the Board finds that there is no further duty to assist with respect to obtaining a VA examination and opinion as to the issue of service connection for a right knee disorder.  38 C.F.R. § 3.159(c)(4).    

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).

In this case, the acquired psychiatric disorders, except for psychoses (the evidence of record does not reflect a diagnosis of a psychosis and the Veteran has not contended otherwise), are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through one's senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  
	
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Acquired Psychiatric Disorder

The Veteran contends that he has been diagnosed with PTSD based on his experience in the Navy when he injured his leg in an accident, and that the stressor has been verified.  The Veteran further contends that the September 2012 lay statement from his father is sufficient corroboration of the stressor.

First, the evidence of record demonstrates that the Veteran currently has a diagnosis of a major depressive disorder and an unspecified anxiety disorder, manifested by tearful sadness, sleep disturbance, fatigue, listlessness, hearing voices, panic attacks, and suspiciousness.  The Board notes that there are two psychiatric opinions of record that differ with respect to the diagnosis of PTSD.  In the September 2011 letter, a private psychiatrist diagnosed the Veteran with PTSD and major depression, while the January 2012 VA examiner specifically ruled out PTSD and diagnosed the Veteran with an unspecified anxiety disorder and a major depressive disorder.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C.A. § 7104(d)(1); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

With regard to a diagnosis of PTSD, the Board finds that the January 2012 VA examiner's opinion holds more probative weight than the September 2011 letter from the private psychiatrist.  The Board notes that unlike the VA examiner, the private psychiatrist did not review the Veteran's STRs; however, both the VA examiner and the private psychiatrist interviewed the Veteran regarding relevant psychiatric symptoms and history.  In the September 2011 opinion, while the private psychiatrist noted military service stressors included that the Veteran's ship was attacked regularly, a dead baby was found in the ship's strainer, that the Veteran was hit in the knee by a 180 pound hoist, and that the Veteran lost some close friends to electrocution; there is no evidence of record supporting that the ship on which the Veteran served was "attacked regularly," or that the Veteran lost friends to electrocution.  Given that the factual predicate of the private psychiatrist's service-connect PTSD opinion is premised on a service history that is unsupported by the evidence of record, the Board accords more weight to the January 2012 VA examiner opinion and finds that the Veteran does not have PTSD, but rather has a current diagnosis of major depressive disorder and an unspecified anxiety disorder.  See Harris, 203 F.3d at 1350-51; Kowalski, 19 Vet. App. at 177; Reonal, 
5 Vet. App. at 461.  

After a review of all the evidence, lay and medical, the Board next finds that the evidence is at least in equipoise as to whether the Veteran experienced in-service psychiatric symptoms.  The evidence that weighs against a finding that the Veteran experienced any in-service psychiatric symptoms includes STRs that show the Veteran did not complain of any psychiatric symptoms or problems, including no mention of any psychiatric problems at the August 1994 service separation examination.  

Following service separation in August 1994, the evidence of record shows no complaints, diagnosis, or treatment of any psychiatric symptoms until the Veteran sought treatment in September 2011, 17 years after service separation and after he filed the June 2011 VA claim for service connection.  The absence of post-service findings, diagnosis, or treatment for roughly 17 years after service is one factor that tends to weigh against a finding of psychiatric symptoms during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board also notes some omissions and inconsistencies regarding the Veteran's report of events and symptoms.  Although the September 2011 private treatment letter notes that the Veteran's "ship was attacked regularly" and that the Veteran had "lost some close friends to electrocution," such is not reiterated in the October 2011 lay statement, the January 2012 lay statement, or the September 2012 statement from the Veteran's father.  Moreover, the DD Form 214 and personnel records do not reflect that the Veteran faced any combat or that the Veteran was on a ship that endured enemy fire.  

Although in the September 2011 private treatment letter the Veteran reported that a dead baby was found in the ship's strainer, there is nothing in the record to corroborate that this occurred and the Veteran does not assert that he personally saw a dead baby in the ship's strainer.  In the October 2011 lay statement, the Veteran stated that when his fellow soldiers discussed what they found in the ship's strainer they told of finding body parts and once finding a dead baby.  

In a September 2011 private treatment letter, the Veteran reported being hit in the chest and knee with a 180 pound hoist.  The October 2011 lay statement and the Veteran's father's September 2012 lay statement both state that the Veteran reported being hit in the knee by a 300 pound hoist.  In a September 2011 private treatment record, the Veteran indicated that his depression symptoms lead to the loss of his marriage and in the June 2011 claim, the Veteran stated that the reason for the termination of the marriage in March 2007, was that he was angry after discovering that the child he assumed was his daughter was not his.  In the January 2012 VA examination, the Veteran reported that while on night watch in the Navy, he would hear voices and become very frightened even though he knew he was the only one present.  However, the hearing voices during Navy service is not mentioned in the September 2011 private treatment letter, the October 2011 lay statement, the January 2012 lay statement, or the Veteran's father's September 2012 lay statement.

Favorable evidence supporting a finding that the Veteran had psychiatric symptoms during service consists of the September 2011 private treatment letter, wherein the psychiatrist recorded the Veteran's recollections of experiencing nightmares since his service in Somalia; an October 2011 statement wherein the Veteran stated that when he worked at night during service, all he could think about was the ship getting hit by a missile; and the January 2012 VA examination, wherein the Veteran reported that during service he would hear voices and become very frightened even though he knew he was the only one present.  In light of the abovementioned evidence and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran experienced in-service psychiatric symptoms.

After reviewing all the lay and medical evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorders were incurred in service.  In the January 2012 VA examination, the examiner opined that, based on the Veteran's statements and consistent statements to others, the Veteran's anxiety disorder began in service.  In the January 2012 VA examination, the VA examiner explained that, because it is common for individuals with high levels of arousal to develop depression over time, it is at least as probable that the Veteran's anxiety disorder and depression began in service.  Resolving reasonable doubt in favor of the Veteran, service connection for acquired psychiatric disorders of major depressive disorder and an unspecified anxiety disorder, is warranted.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Service Connection for Right Knee Disorder

The Veteran contends that he injured his right knee in an accident during service.  He reported being hit by a hoist during service.  He contends there is sufficient evidence in the record of the in-service knee injury.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right knee injury or disease during active service.  In a September 2011 letter from a private psychiatrist, it is noted that the Veteran reported being hit in the chest and knee by a 180 pound hoist during service.  In an October 2011 lay statement and a January 2012 lay statement, the Veteran reported that, while serving on a ship in Somalia, a hoist came off a beam and hit him in the knee.  The Board finds that the Veteran is competent to report that he sustained a right knee injury in service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); Layno v. Brown, 6 Vet.App. 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

Although the Board finds the Veteran competent to report of a right knee injury in service, the Board finds that the Veteran's report is outweighed by other lay and medical evidence of record, so is not credible.  There are significant inconsistencies regarding the lay statements proffered in support of the claim.  The September 2011 letter reflects the Veteran's history to the VA examiner of an injury to the chest and knee, while the October 2011and January 2012 lay statements indicate that the injury was to the knee, without referring to the chest.  Although in the September 2012 letter the Veteran's father wrote that, in 1993, the Veteran told him that he was hit by a cable and injured in the right leg and knee, this is inconsistent with the more contemporaneous service personnel records and the Veteran's October 2011 statement that he injured the right knee while on a ship in Somalia.  The personnel record indicates that the Veteran arrived off the coast of Mogadishu, Somalia, on January 31, 1994 and departed March 25, 1994.
 
The Veteran's relatively recent assertion of an in-service right knee injury made pursuant to the current claim for compensation is inconsistent with, and outweighed by, the other, more contemporaneous and more probative lay and medical evidence of record that shows that the Veteran did not experience a right knee injury or disease in service.  For treatment purposes, the Veteran would be expected to give a full and accurate history to ensure proper care.  The contemporaneous STRs note that the Veteran sought treatment for other disorders, and reported an unrelated football injury, but did not complain of right knee symptoms or report a right knee injury at any time during service.  The STRS show that the Veteran complained of, and sought treatment for, sore throat in January 1992, mild dehydration in November 1992, a painful sty of the eye in August 1994, and a cut above the eye as a result of a football injury in August 1994.  Moreover, in the September 1994 self-report of medical history upon service separation, the Veteran reported that he did not have, and had never had, swollen or painful joints, or any other injury; he only reported the use of reading glasses.  The Board finds it unlikely that the Veteran would report other injury, pain, and general health-related symptoms or complaints during service, and would seek treatment for such complaints or symptoms, but not report a right knee injury or symptoms of right knee disorder during service, had the symptoms been present, when the treatment notes of record are otherwise complete.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  To the contrary, the evidence shows that, contemporaneous to service at service separation, the Veteran presented his own lay report of history that denies any relevant right knee injury or symptoms or treatment during service or at the time of service separation.

The Board does not reach the question of whether the Veteran now has a current right knee disability, except to note that the evidence does not show a diagnosed right knee disability, including arthritis to warrant application of presumptive service connection.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.309(a) (2013).  While pursuing the current claim for compensation, the Veteran has reported knee problems, that he left a job due to swelling knees and pain medication, that his right knee first began to swell after it was struck by a mechanical hoist while in service, and that he had adjusted how he walked to compensate for the pain.  The Veteran further asserted that his right knee swells easily when working and swells moderately when exercising, and also makes a popping sound when he bends down.  

Because the weight of the evidence demonstrates no in-service right knee injury or disease, resolution of this case does not reach the questions of current diagnosis or nexus of any right knee disorder to service; indeed, there is no in-service injury or disease to which any current diagnosed right knee disability, even if diagnosed, could be related.  As such, there is no factual basis for the Board to seek an additional nexus opinion, or upon which a medical professional could relate any right knee disability to service, as any purported direct nexus opinion would be based on a factually inaccurate assumption of the occurrence of in-service knee injury and would be inconsistent with the weight of the evidence demonstrating that no such in-service right knee injury occurred.  See Reonal, 5 Vet. App. at 461; Bardwell, 24 Vet. App. at 40.  For these reasons, the Board finds that a 

preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for acquired psychiatric disorders of major depressive disorder and an unspecified anxiety disorder is granted.

Service connection for a right knee disorder is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


